United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEFENSE AGENCIES, DEFENSE HEALTH
AGENCY, Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1267
Issued: December 18, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2017 appellant filed a timely appeal from a May 3, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a left ankle injury
causally related to the accepted June 17, 2017 employment incident.

1

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R.
§ 501.5(b). By order dated November 3, 2017, the Board exercised its discretion and denied the request, finding that
the arguments on appeal could adequately be addressed based on the case record. Order Denying Request for Oral
Argument, Docket No. 17-1267 (issued November 3, 2017).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 24, 2016 appellant, then a 38-year-old orthopedic technician, filed a traumatic
injury claim (Form CA-1) alleging that at 12:30 p.m. on June 17, 2016, she injured her left ankle
on a slippery floor. A supervisor controverted the claim.
In a note dated June 21, 2016, Dr. Lynn Thomas, a Board-certified internist, noted that
appellant had been seen on that date due to an injury to her left ankle. She recommended that
appellant return to work on June 27, 2016.
On June 28, 2016 Dr. Jamie Chaffo, a podiatrist, diagnosed left ankle sprain of the
deltoid and talofibular ligaments. She recommended that appellant use a boot with crutches.
By letter dated July 18, 2016, OWCP informed appellant of the evidence needed to
establish her claim. It advised her that she had not submitted sufficient evidence to establish that
the incident of June 17, 2016 occurred within the performance of duty. OWCP also noted that
appellant had not submitted a physician’s opinion on causal relationship. It requested that she
respond to a claim development questionnaire and afforded her 30 days to submit additional
evidence. In a letter of the same date, OWCP requested evidence from the employing
establishment regarding whether appellant was within the performance of duty at the time of the
claimed incident. No further evidence was submitted by appellant or the employing
establishment.
By decision dated August 19, 2016, OWCP denied appellant’s claim for compensation.
It found that she had not submitted sufficient evidence to establish that the incident of June 17,
2016 occurred as alleged, because she had not responded to OWCP’s development questionnaire
contained in its July 18, 2016 letter. OWCP further noted that she had not submitted a medical
diagnosis in connection with the claimed incident.
On August 22, 2016 appellant responded to OWCP’s questionnaire. She stated that she
was on the premises of the employing establishment and returning from her lunch break when
she fell on wet stairs. Appellant noted that the incident occurred between noon and 1 p.m. on
June 17, 2016, and that her tour of duty was from 7:30 a.m. to 4:30 p.m.
In a note dated August 22, 2016, Dr. Chaffo noted that appellant sustained a left ankle
sprain/injury on June 17, 2016, with tears to the ankle ligaments confirmed by magnetic
resonance imaging (MRI) scan. In an attached work status report dated August 15, 2016,
Dr. Chaffo recommended that appellant could return to work at full capacity on
September 20, 2016.
By form received on September 9, 2016, appellant requested an oral hearing before an
OWCP hearing representative.
In a report dated June 28, 2016, Dr. Chaffo examined appellant and diagnosed left ankle
pain/sprain.
The hearing was held on March 21, 2017. At the hearing, appellant explained that her
injury occurred while she was returning from a lunch break on the premises of the employing
2

establishment when she slipped on wet stairs between the second and third floor. She noted that
she was no longer under treatment for her left ankle. The hearing representative explained that
appellant needed to submit a statement from a physician explaining how her left ankle condition
was caused from slipping on water on the stairs, and held the record open for 30 days for the
submission of such a statement.
In a note dated April 18, 2017, Dr. Chaffo indicated that appellant was seen on June 28
and July 28, 2016 for treatment of left ankle pain after a fall at work on June 17, 2016. She
noted that appellant reported a twisting of the ankle during the fall and that the left ankle MRI
scan confirmed bone edema to her talus bone. Dr. Chaffo opined, “This is a finding that can be
seen with an ankle injury/twisting/fall.”
By decision dated May 3, 2017, the hearing representative affirmed OWCP’s August 19,
2016 decision as modified. She accepted that appellant had established the incident occurred as
alleged, and that the claimed injury occurred in the performance of duty, but that she had not
submitted sufficient evidence to establish that the incident of June 17, 2016 caused her diagnosed
left ankle sprain.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury4 was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is
causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established.
Fact of injury is based on two elements. First, the employee must submit sufficient evidence to
establish that she actually experienced the employment incident at the time, place, and in the
manner alleged. Second, the employee must submit sufficient evidence, generally only in the
form of medical evidence, to establish that the employment incident caused a personal injury.
An employee may establish that the employment incident occurred as alleged, but fail to show
that his or her condition relates to the employment incident.6

3

Supra note 2.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

3

The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
accepted employment incident.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
Appellant alleged that on June 17, 2017, she sustained a left ankle injury as a result of
slipping on wet stairs. OWCP accepted that the incident occurred in the performance of duty as
alleged.
The Board finds that appellant has not submitted sufficient rationalized medical evidence
to establish that the accepted employment incident caused or aggravated her diagnosed left ankle
condition.
In a note dated April 18, 2017, Dr. Chaffo indicated that appellant was seen on June 28
and July 28, 2016 for treatment of left ankle pain after a fall at work on June 17, 2016. She
noted that appellant reported a twisting of the ankle during the fall and that a left ankle MRI scan
confirmed bone edema to her talus bone. Dr. Chaffo opined, “This is a finding that can be seen
with an ankle injury/twisting/fall.” Dr. Chaffo’s April 18, 2017 opinion on causation is highly
speculative, as she notes that the diagnosed ankle sprain “can be seen” with twisting an ankle on
a fall.12 While this report contains an accurate history of injury, it did not provide a medical
explanation as to how, physiologically, slipping on stairs would have caused the diagnosed

7

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

8

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
10

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

11

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

See G.H., Docket No. 17-1387 (issued October 24, 2017).

4

condition.13 As such, this report is of diminished probative value on the issue of causal
relationship.
The remainder of the medical evidence does not contain a rationalized opinion from a
physician as to the cause of appellant’s claimed conditions. Appellant submitted several reports
from Dr. Chaffo and a report from Dr. Thomas confirming a condition of her left ankle, but these
reports did not contain an opinion on the cause of appellant’s condition. Medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.14 As such, these reports have limited probative value
on the issue of causal relationship.
The Board therefore finds that appellant failed to submit sufficient evidence to establish
her claim for a work-related left ankle injury causally related to the accepted June 17, 2016
employment incident. Appellant failed to submit a clear and rationalized opinion from a
qualified physician relating her diagnosis to the accepted employment incident of
June 17, 2016.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left ankle
injury causally related to the accepted June 17, 2017 employment incident.

13

Id., see also D.F., Docket No. 17-0135 (issued June 5, 2017).

14

Willie M. Miller, 53 ECAB 697(2002).

15

Supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 18, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

